Citation Nr: 1632661	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-03 342	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional educational assistance pursuant to chapter 1606 Title 10, United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR).

(The matter of the Veteran's claim of entitlement to service connection for bilateral pes planus will be decided in a separate Board decision.  The matter of the Veteran's claim of entitlement to special monthly pension (SMP) will be decided in another separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant was a member of the United States Army Reserve from October 1989 to October 1997.  She had an initial period of active duty for training (ACDUTRA) from May 14 to July 13, 1990, when she completed basic training and another initial period of ACDUTRA from May 15 to July 4, 1991, when she completed her advanced individual training (AIT).  Years after her discharge from the Army Reserve, the appellant enlisted in the United States Army and served on active duty from June 12 to August 16, 2001, when she received a medical discharge. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination that the appellant was not entitled to additional education assistance benefits that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the appellant's claim was initially transferred to the VA RO in St. Louis, Missouri and then back to the Atlanta RO; these ROs are where education claims are primarily processed depending on the type of education claim being handled.  The Atlanta RO has certified the case to the Board.

In a September 2012 decision, the Board denied entitlement to additional educational assistance under chapter 30 (Montgomery GI Bill (MGIB), chapter 33 (Post-9/11 GI Bill) and chapter 1607 (Reserve Educational Assistance Program (REAP)).  The Board remanded the issue of entitlement to additional educational assistance under chapter 1606 (MGIB for Selected Reserve (SR)) for further development in September 2012, and again in February 2014.

In November 2014, the appellant testified during a Central Office hearing conducted at the Board in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the evidence of record. 

The Board subsequently remanded the case for additional development in July 2015.  The case has now been returned to the Board for appellate review.

In addition to the paper education file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file. 


FINDINGS OF FACT

1.  In August 2015, the Department of Defense (DOD) verified that the appellant became eligible for Montgomery GI Bill-Selected Reserve (chapter 1606) educational benefits on July 5, 1991.

2.  In August 2015, the DOD verified in that the appellant was transferred to the Inactive Ready Reserve (IRR) on August 18, 1995, and that she was discharged from the Army Reserve on October 7, 1997.

3.  When the appellant was transferred from the Army Reserve to the Inactive Ready Reserve on August 18, 1995, she was no longer a member of the Selected Reserve for purposes of establishing entitlement to basic eligibility for educational assistance under the MGIB-SR. 

4.  The appellant did not reenlist in Army Selected Reserve or enlist in any other branch of the Selected Reserve.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance benefits under 10 U.S.C. chapter 1606, the Montgomery GI Bill for Selected Reserve (MGIB-SR), beyond August 1995 have not been met.  10 U.S.C.A. §§ 16.132, 16133, 16134 (West 2014); 38 C.F.R. §§ 21.1034, 21.7540(a), 21.7550 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  See also 38 C.F.R. § 21.7530 (2015) (directing the VA to apply §§ 21.1031 and 21.1032 to chapter 1606 claims). 

In this case, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Turning to the duty to assist, a remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the July 2015 Board remand, the RO contacted the DOD and received confirmation of the appellant's Army Reserve service dates relating to her eligibility for chapter 1606 benefits.  Therefore, substantial compliance has been achieved. 

There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim in this case, these provisions are not applicable to the claim decided below.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

II.  The Merits of the Claim

According to 38 U.S.C.A. § 3002, the term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of Title 10, United States Code.

In October 2010, the appellant submitted a request for additional education benefits, to include Montgomery GI Bill for Selected Reserve (MGIB-SR) or chapter 1606 education benefits.  These chapter 1606 benefits are intended to encourage membership in the Selected Reserve of the Ready Reserve.  See 10 U.S.C.A. § 16131.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540. 

Educational benefits are available to a member of the Selected Reserve under chapter 1606 (formerly chapter 106) when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  The reservist must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under Chapter 30, Title 38 of the United States Code; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5).

Review of the evidence of record reveals that the appellant, a high school graduate, enlisted in the Army Reserve on October 5, 1989, for a period of eight years.  She had an initial period of active duty for training (ACDUTRA) from May 14 to July 13, 1990, when she completed basic combat training (BCT) and another period of initial ACDUTRA from May 15 to July 4, 1991, when she completed her advanced individual training (AIT).  The appellant separated from the Army Selected Reserve in August 1995, when she was transferred to the Inactive Ready Reserve (IRR).  After that date, she did not reenlist in Army Selected Reserve or enlist in any other branch of the Selected Reserve.  The appellant was discharged from the Army Reserve on October 7, 1997.

The record also reflects that the appellant was enrolled at a state university between 1989 and 1994.  She was in receipt of chapter 1606 benefits during this time period.  The appellant graduated from that university in May 1994, and she did not receive any additional chapter 1606 benefits after May 1994.  

In August 2015, Army Reserve personnel at the Department of Defense (DOD) determined that the appellant's basic eligibility date for chapter 1606 benefits was July 5, 1991 (i.e., after she completed her initial active duty requirements, which consisted of basic training from May 14 to July 13, 1990, and a period of initial active duty training for AIT from May 15 to July 4, 1991).  The DOD also determined that the eligibility ended on the date of the appellant's transfer from the Selected Reserve to the IRR (August 18, 1995).

A reservist is eligible to receive benefits under chapter 1606 if several requirements are met.  See 10 U.S.C chapter 1606; 38 C.F.R. §§ 21.7500 to 21.7807.  For a reservist who became eligible for educational assistance before October 1, 1992, the period of eligibility expires, generally, on the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance or, if earlier, the date the reservist is separated from the Selected Reserves.  38 C.F.R. § 21.7550(a).  A reservist who has separated from the Selected Reserve may reestablish eligibility for chapter 1606 benefits by rejoining the Selected Reserve within one year from the date of separation.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 1.03 (July 7, 2011).

However, if a reservist leaves the Selected Reserve, the reservist may still have the full 10 years to use his/her benefits if he/she is discharged from the Selected Reserve because of a disability that was not the result of misconduct or the reservist's unit was inactivated during the period from October 1, 1991, through December 31, 2001.  38 C.F.R. § 21.7550(d), (e).

As noted above, the governing statute and regulation indicate that the Army Reserve is considered as part of the Selected Reserve; and, the appellant's military personnel records show that she had a 6-year contract.  Moreover, the DOD indicated that after the appellant completed her initial periods of active duty training (basic training and AIT) she met the basic eligibility requirements for educational assistance under the MGIB-SR. 

However, the appellant was separated from the Selected Reserve on August 18, 1995; thus, according to 38 C.F.R. § 21.7550(a), she no longer met the criteria for educational assistance under the MGIB-SR as of that date.  The Selected Reserve includes the Army Reserve, but the IRR component of the Army Reserve is not shown to be a part of the Selected Reserve.  The appellant was enlisted in the Army Selected Reserve and was eligible for chapter 1606 benefits up until her transfer from the Selected Reserve to the IRR in August 1995.  38 U.S.C.A. § 16133(a); 38 C.F.R. §§ 21.7540(a)(3); 21.7550(a)(2).  She subsequently did not reenlist in the Army Reserve or enlist in any other branch of the Selected Reserve or otherwise remain in the Selected Reserve.

In relation to the appellant's claim for MGIB-SR educational benefits, DOD has determined that the appellant is not eligible for educational assistance benefits under 10 U.S.C. chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR).  Specifically, DOD has indicated that the appellant's eligibility was terminated on August 18, 1995, based upon her transfer to the IRR.  Accordingly, her eligibility expired the date she separated from the Army Selected Reserve.  38 C.F.R. § 21.7550(a).  Even assuming, arguendo, that the appellant's time in the IRR was time in the Selected Reserve, that time was terminated on October 7, 1997.

The appellant has not disputed the fact that she was transferred to the IRR in August 1995, or that she was discharged from the Army Reserve in October 1997.  In denying this claim, the Board is grateful for her 8 years of Reserve service and acknowledges that the appellant could have used additional chapter 1606 educational benefits while she was in the Selected Reserve, but there is no evidence that she was enrolled in training while she was in the Selected Reserve after May 1994.  In addition, VA (and, as such, the Board) is bound to accept any determination made by DOD regarding a claimant's chapter 1606 eligibility.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  The applicable criteria clearly reflect that determinations of eligibility dates for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).

There is no basis in law or fact whereby the appellant may be granted chapter 1606 benefits beyond her separation from the Selected Reserve in August 1995.  The few exceptions to this provision are not applicable under the facts of this case.  That is, it is not shown that the appellant was discharged from the Selected Reserve in 1995 because her unit was deactivated or that she was separated from the Selected Reserve in 1995 due to disability.  See 10 U.S.C.A. § 16133(b)(1)(B); 38 C.F.R. § 21.7550(d), (e).  Therefore, the law, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board finds entitlement to education benefits beyond the date of her separation from the Selected Reserve in August 1995, under chapter 1606 of Title 10 of the United States Code, must be denied. 

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  In this case, the Board is without legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the appellant's claim for additional educational assistance under the MGIB-SR is denied. 


ORDER

Entitlement to additional education benefits under chapter 1606, Title 10, United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR), beyond August 1995 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


